Henry, J.,
Dissenting. — I concur in the reversal of the judgment, but dissent from so much of the foregoing opinion as holds that the evidence to prove the theft committed by the accused was admissible in this prosecution. Whether the defendant was guilty or innocent of the theft, was not in issue. The sole question is, was the officer justified, by appearances then present, or knowledge then in his possession, in attempting the arrest? The accused could not have introduced evidence to prove his innocence of the theft, nor could the officer have justified the arrest of the prisoner on what had previously occurred of which he was ignorant. Cases cited by appellant’s counsel fully sustain the doctrine for which he contends. That the conduct of thieves and other law-breakers generally affords grounds of suspicion, as asserted in the opinion of the court, may be true, and on such exhibition the officer must justify, and not upon the fact of guilt of which, when he attempts the arrest, he was ignorant. If the conduct of the accused and facts within the knowledge of the officer, or of which he has been informed, are not sufficient for his justification, he cannot trust to evidence of facts of which he had no knowledge or information. Nor can it be admissible, as the court holds, to prove a motive on the part of the accused to take the officer’s life. That motive sufficiently appears from the facts which transpired at the homicide. If Grant killed the officer it was evidently to prevent an arrest. The motive was apparent, and the fact of the theft would throw no light whatever upon the motive of the accused, and could only tend to prejudice the jury against him.